Title: To John Adams from Oliver Wolcott, Jr., 28 March 1801
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Middletown March 28th. 1801.

I embrace the earliest opportunity which I have been able to improve, since your arrival at Quincy, to express my sincere acknowledgements for the distinguished proof which I have rec’d. of your confidence, in being appointed a Judge of the second Circuit of the United States.
My friends have communicated to me the circumstances which attended this appointment, by which I learn with the highest satisfaction, that I owe the honourable station in which I have been placed, purely to your favourable opinion and in no degree to their solicitation:—believing that gratitude to benefactors; is among the most amiable and ought to be among the most indissoluble of social obligations, I shall without reserve, cherish the emotions, which are inspired by a sense of duty & honour, on this occasion.
Mrs. Wolcott joins me in expressing to yourself and Mrs. Adams, our common sentiments of respectful attachment.I have the honour to / be with perfect deference / Sir, / your most obedt. and / oblidged Servant.


Oliv. Wolcott.